Citation Nr: 0412032	
Decision Date: 05/07/04    Archive Date: 05/14/04	

DOCKET NO.  03-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active duty from August 1960 to August 1964, 
and from October 1964 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied entitlement to 
nonservice-connected pension.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is 62 years old, completed high school with a 
GED diploma, has work and occupational experience in the 
military and thereafter, and has been continuously employed 
for the last several years working part-time with eight hour 
shifts, from 16 to 24 hours weekly.  

3.  The veteran has no service-connected disabilities.  

4.  The veteran has degenerative disc disease of the cervical 
spine with moderate limitation of motion, but with no 
neurological impairment of the upper extremities and no 
incapacitating episodes.  

5.  The veteran has degenerative disc disease of the 
lumbosacral spine with moderate limitation of motion, but 
with no neurologic impairment of the lower extremities, spasm 
or incapacitating episodes.  

6.  The veteran has hypertension which is well controlled on 
medication, and significant stenosis of the proximal right 
internal carotid artery for which surgery has been offered by 
VA and refused by the veteran-but which presents no chronic 
disabling symptoms.  

7.  The veteran has previous excision of basal cell carcinoma 
of the face and Class II melanoma of the chest, but there are 
no chronic residuals and minimal nontender and nondisabling 
scars.  

8.  The veteran has psoriasis of the elbows which is treated 
by topical applications which involves less than five percent 
coverage of the body and which does not require systemic 
therapy such as corticosteroids.  

9.  The veteran has mild hyperopic astigmatism with 
refractive error and presbyopia which are congenital or 
developmental in nature and normal for his age with 
occasional ophthalmic migraine syndrome but without any 
documented prostrating attacks.  

10.  The veteran is status-post cerebral vascular accident 
(stroke) with the only documented residual of very minimal 
left arm weakness.  

11.  The veteran has some arthritis of the right knee with 
full range of motion but with pain at the extremes of motion.  

12.  The veteran's disabilities do not meet or nearly 
approximate the schedular criteria for an award of 
nonservice-connected pension, and are not permanently and 
totally disabling, and do not prevent him from obtaining and 
maintaining substantially gainful employment consistent with 
his age, education, and occupational experience.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension have not been met or approximated.  38 U.S.C.A. 
§§ 1502, 1521, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.340, 3.342, 4.15, 4.17, 4.18, 4.25 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.  

The claims folder reveals that the RO informed the veteran of 
the duties to notify and assist and of the evidence necessary 
to substantiate his claim in formal VCAA notice provided to 
him in January 2003, prior to the initial adjudication of 
that claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2002).  That notice specifically informed the veteran that 
VA would assist him in collecting any evidence he might 
reasonably identify and of the evidence necessary to 
substantiate his claim, and of the evidence on file and of 
the evidence that was necessary for him to submit.  The 
veteran had already informed VA that his only treatment had 
been with VA medical facilities and the RO properly collected 
all available treatment records relevant to the veteran's 
claim.  The veteran was further notified of the laws and 
regulations governing his claim in the rating decision on 
appeal in April 2003 and the statement of the case in 
July 2003.  The veteran has been provided multiple VA 
examinations which are adequate for rating purposes and the 
outpatient treatment records include a considerable amount of 
medical consultations and diagnostic studies which address 
the veteran's claimed disabilities for pension purposes.  The 
Board finds that the veteran in this case was clearly advised 
of the evidence he must submit and the evidence which VA 
would collect on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

To establish entitlement to pension benefits, it is necessary 
for the evidence to show that the veteran is permanently and 
totally disabled such as to prevent the "average person" 
from engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
schedular criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantial gainful employment commensurate with his level of 
education and occupational background.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.340, 3.342, and Part 4.  

Total ratings based on unemployability of the individual may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of disabilities; provided that, if 
there is only one such disability, it shall be rated at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a prerequisite.  When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow a substantially gainful 
occupation by reason of such disability.  38 C.F.R. § 4.17.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability:  The permanent loss of the use of 
both hands, or both feet, or one hand and one foot, or of the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden.  38 C.F.R. § 4.15.  

Analysis:  As an initial matter, it is clear that the veteran 
has the requisite military service of 90 days or more during 
a period of war which is the minimum service qualification 
for entitlement to nonservice-connected pension benefits.  
38 U.S.C.A. § 1521.  

With respect to the veteran's individual disabilities, the 
clinical evidence on file does show that the veteran has 
degenerative disc disease of both the cervical and lumbar 
spine.  MRI and X-ray studies confirmed these findings.  
Physical examination of the neck in August 2002 showed full 
range of motion with minimal pain, and upper extremity, motor 
and sensory were within normal limits.  Orthopedic 
examination in June 2003 revealed range of motion of the neck 
to be 30 degrees' extension, 20 degrees' flexion, 20 degrees' 
lateral flexion, and 40 degrees' rotation.  There were no 
neurological deficits of the upper extremities.  Lumbar range 
of motion was 10 degrees' extension, 70 degrees' flexion, 
20 degrees' lateral flexion, and 10 degrees' rotation.  There 
was no muscle spasm and straight leg raising was negative.  
The veteran claimed an inability to squat due to an old 
injury of the right knee.  The right knee had basic normal 
range of motion though there was pain present with 
manipulation.  The diagnosis was degenerative disc disease of 
the cervical and lumbar spine and the doctor indicated that 
this would prevent the veteran from doing activities 
requiring persistent standing, walking, bending, stooping, 
climbing or upper extremity work such as carpentry work or 
manual labor requiring repetitive activity.  

In applying the 1945 Schedule for Rating Disabilities, the 
Board finds that this degenerative disc disease presents 
moderate limitation of motion of both the lumbosacral and 
cervical spines, each of which warrant a 20 percent 
evaluation.  The newer schedular criteria for intervertebral 
disc syndrome would require incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months for the next higher 40 percent 
evaluation for either the cervical or lumbar spine, but there 
is no clinical evidence of any prostrating attacks which are 
defined by regulation to require bedrest prescribed by a 
physician and treatment by a physician.  The Board would also 
conclude that a 10 percent evaluation was warranted for 
arthritis of the right knee for pain on motion, although 
range of motion is normal.  

The veteran is shown to have hypertension, but this is 
consistently documented as well controlled on medication and 
would warrant a 10 percent evaluation.  The September 2001 
echocardiogram following a transient ischemic attack noted 
only "trace" mitral insufficiency and this would not 
warrant a compensable evaluation.  A September 2001 
diagnostic study also noted 70 percent stenosis of the 
proximal right internal carotid artery which could be 
repaired by surgery, but the veteran declined the VA 
treatment.  Remaining examinations on file consistently 
reveal that the veteran's heart is otherwise normal with 
regular rate and rhythm without murmur, rub or gallop.  There 
is no peripheral edema.  Although the veteran does have 
hypertension, it is well controlled on medication and there 
are no other symptoms related to disability of the heart 
which warrant a compensable evaluation.  

The veteran is shown to have had excisions of basal cell 
carcinoma and Class II melanoma of the face and chest in the 
past.  A VA dermatology consultation in February 2003 noted 
past cryosurgery for actinic keratosis and seborrheic 
keratosis, but there were no postoperative complications.  
The June 2003 orthopedic examination noted that the veteran 
had psoriasis at the elbows and excision of several skin 
cancers on the face and trunk some years past.  It was also 
noted that none of these findings left the veteran with any 
residuals which affected his functional capability to perform 
any work activity other than some small scars which were 
asymptomatic.  In accordance with the Schedular criteria, the 
veteran's active psoriasis of the elbows clearly involves 
less than five percent of the entire body, and thus warrants 
a noncompensable evaluation.  The scars from prior excisions 
are also asymptomatic and nontender and not noted to be in 
any way particularly disfiguring or unstable or in any way 
affecting the function of any other body part.  A compensable 
evaluation for psoriasis of the elbows and residual scarring 
is not warranted.  

A VA examination of the eyes performed in June 2003 noted 
that the veteran had a basically normal eye examination 
except for mild hypertrophic astigmatism and refractive error 
and presbyopia which was normal for his age.  Such findings 
are considered to be congenital and developmental in nature 
to not be disabilities for VA compensation or pension 
purposes and the need for corrective lenses for normal vision 
is not considered to interfere with employability.  

The veteran has also complained of migraine headaches.  At 
the time of the VA eye examination, the veteran related 
apparent ophthalmic migraine episodes approximately once per 
month.  This doctor concluded that the veteran's problems as 
described did not seem severe enough to warrant medical 
treatment.  A VA general medical examination also performed 
in June 2003 includes the veteran's report of having had 
"one headache in his life."  It was reportedly either this 
year or last year and the veteran related it to neck pain.  
He did not take any medication other than prescribed 
medication for arthritis.  A confirmed diagnosis of migraine 
headache has not been made although it is a diagnostic 
impression from the veteran's eye examination.  A compensable 
evaluation for migraine headache requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  There is a complete absence of evidence that 
shows that the veteran sustains "prostrating" attacks of 
migraine headache which require bedrest ordered by a 
physician.  In the absence of objective evidence 
demonstrating such prostrating attacks, a compensable 
evaluation for headaches is not warranted.  

The veteran has complained of having some type of seizures.  
A September 2001 CT scan of the head was entirely normal.  A 
September 2001 MRI of the brain revealed several small focal 
areas of increased signal strength, but no brain stem or 
cerebellar were identified.  The impression was a few 
scattered hyperintensities consistent with areas of small 
vessel ischemic demyelination, but otherwise the MRI was 
within normal limits.  The veteran did seek treatment on one 
occasion for a transient ischemic attack but this is not 
demonstrated to be a chronic or recurring disability.  No 
seizure disorder is confirmed by any competent clinical 
evidence on file.  Irregularities in MRI testing of the brain 
are consistent with the documented fact of the veteran's 
earlier stroke, but the only residual identified attributable 
to that event was "very minimal" left arm weakness and such 
weakness would not warrant a compensable evaluation.  

The veteran has also complained of a gastrointestinal 
problem.  A September 2001 acute abdominal series of X-rays 
revealed no gross abdominal mass, organomegaly, free air or 
fluid.  There was some minimal increased intestinal gas 
through some segments of the large and small bowel but no 
overt dilation.  No mechanical obstruction was noted.  VA 
examination in June 2003 noted the veteran's complaints of 
gas with occasional indigestion and belching, but examination 
of the digestive system resulted in no finding or diagnosis 
of any chronic gastrointestinal disability.  

In the April 2003 rating decision on appeal, the RO concluded 
that the veteran had a combined disability evaluation of 
40 percent.  Consistent with the findings just discussed, the 
Board concludes that the veteran has a combined disability 
evaluation of 50 percent, including 20 percent evaluations 
each for the lumbosacral and cervical spine, and 10 percent 
evaluations each for hypertension and for right knee 
disability.  Disability evaluations are not added but are 
combined in accordance with guidance provided at 38 C.F.R. 
§ 4.25.  this combined 50 percent evaluation does not meet 
the schedular criteria required for total ratings in that the 
veteran is not shown to have a single disability ratable at 
60 percent, or more or a single disability ratable at 
40 percent or more and sufficient additional disability to 
bring his combined evaluation to 70 percent or more.  
38 C.F.R. § 4.16.  

More importantly, the clinical evidence on file simply does 
not demonstrate that the veteran's various disabilities, 
either singly or in combination, render him permanently and 
totally disabled or unable to secure and follow substantially 
gainful employment by reason of such disability.  Although 
these disabilities clearly cause the veteran pain and 
discomfort and interfere with his ability to perform certain 
types of gainful employment, they do not prevent him from all 
forms of substantially gainful employment.  This is certainly 
true in that the veteran is well documented to have 
maintained actual gainful employment over the past several 
years, albeit on a part-time basis.  This finding is made 
based upon consideration of the veteran's age, education, 
occupational history, and careful evaluation of the competent 
evidence on file.  

The veteran is not shown to have been hospitalized or to have 
lost any significant amounts of work due to any or all of his 
multiple disabilities.  The evidence does not demonstrate 
that the veteran himself is unable to work due to physical 
disability nor does the evidence reveal that an average 
person affected by the veteran's documented disabilities 
would likely be unable to work.  Additionally, VA outpatient 
treatment records do document educational assessments which 
consistently indicate that the veteran has no barriers to 
learning.  

Finally, although there is a significant amount of medical 
evidence on file discussing, describing and evaluating the 
veteran's disabilities, none of this evidence includes a 
medical opinion that the veteran is unable to perform any 
substantially gainful occupation as a result of these 
disabilities.  The veteran's orthopedic problems with the 
cervical and lumbar spine are clearly shown to present the 
most significant impairment that he suffers, and the 
orthopedic examiner of June 2003 stated that these 
disabilities would prevent the veteran from performing 
certain types of strenuous activity, but this physician did 
not conclude that the veteran could perform no gainful 
employment and in fact noted that the veteran was gainfully 
employed in a position that he could apparently perform, 
although he was allowed to occasionally lay down to get some 
relief from muscle spasm on occasion.  For these reasons and 
bases, the veteran is not shown to have the requisite 
permanent and total disability sufficient to warrant an award 
of pension.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



